Smith, C. J.
(dissenting).
The rule which I understand my Associates to announce, and with which I am in accord relative to *666the duty of a ticket agent of a common carrier in the making of change when the amount tendered him exceeds the amount of the fare demanded, is that laid down in 6 Cyc. p. 547, that:
“While the tender of more than-the amount, with the requirement of the making of change may perhaps, under the ordinary usages of such business, be sufficient, yet the person making the tender cannot expect the agent or servant of the carrier to be- prepared to make change in any amount, no matter how large, and there must be a reasonable approximation of the amount tendered to the fare.”
This rule seems to me to require an affirmance of the judgment of the court below, for I think that it can be said, as a matter of law, that a one hundred dollar bill does not reasonably approximate a fare of two dollars and one cent. To require a railroad company to keep its ticket agent supplied with sufficient money to change all bills of this amount that may be tendered them in payment of small fares will not only seriously handicap it in its business by keeping an unnecessarily large amount of its money thus tied up, but will make its ticket officers the most attractive of places for burglars and robbers; and, moreover, its agents cannot transact their business with that expedition to which the traveling public is entitled, if all or a great part of the intending passengers put them to the trouble of changing bills for large amounts tendered in payment of small fares.